                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                           Case No. 13-cr-20358
                                                   Hon. Matthew F. Leitman
v.

SUBHA S. REDDY,

          Defendant.
________________________________________________________________/

      SECOND ORDER DELAYING DATE BY WHICH DEFENDANT
         MUST SURRENDER TO BEGIN SERVING SENTENCE

       On January 9, 2018, this Court sentenced Defendant Subha Reddy to serve

thirty months in the custody of the United States Bureau of Prisons. At that time,

the Court ordered that Defendant not be required to begin serving her sentence for

at least sixty days.

       In order to allow Reddy to complete rehabilitation from a second knee

replacement surgery, the Court now extends Reddy’s report date and orders that she

be required to surrender to the Bureau of Prisons on July 17, 2019.

       As a condition of this extension, the Defendant must strictly comply with the

following conditions:


       1.     Defendant shall have her second knee replacement surgery by not later
              than January 16, 2019.



                                         1
      2.     By not later than February 5, 2019, counsel for Defendant shall e-file
             with the Court written verification from a medical professional that
             Defendant had the second knee replacement surgery referenced above
             and that she did so within the time frame referenced above.

      3.     By not later than March 1, 2019, counsel for Defendant shall e-file with
             the Court a rehabilitation plan prepared by the medical professional
             who will be assisting Defendant in the process of rehabilitating the
             second knee on which she had surgery.

      4.     Every thirty days after the rehabilitation plan is filed, defense counsel
             shall e-file with the Court a letter from the medical professional
             overseeing the rehabilitation confirming that Defendant is in
             compliance with the second rehabilitation plan.

      It is the Court’s intention to require the Defendant to report to the Bureau of

Prisons immediately if she fails to comply with any of the above-listed conditions.

      Finally, the Court does not anticipate extending Reddy’s report date any

further for any reason.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: January 18, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 18, 2019, by electronic means and/or
ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          2
